DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant is reminded to cancel claim 26 since claim 26 is withdrawn from consideration as being drawn to a non-elected election.

Drawings
The drawings received on May 13, 2021 are acceptable.

Specification
In the response filed June 9, 2021, the page and/or line numbers for the amendment to the paragraphs on pages 6, 14-15, 17-18, 21, 26, 37, 40 and 42 are inconsistent with the specification filed December 11, 2019 as shown below:
Page & line numbering in June 9, 2021 response
Page & line numbering in December 11, 2019
Page 6, lines 18-22
Page 6, lines 17-22
Page 14, line 20 - page 15, line 5
Page 14, line 20 - page 15, line 6
Page 17, lines 17-26
Page 17, line 19 - page 18, line 2
Page 18, lines 1-8
Page 18, lines 3-10
Page 21, lines 1-9
Page 21, lines 2-10

Page 26, lines 15-18
Page 37, lines 12-16
Page 37, line 23 – page 38, line 2
Page 40, lines 5-8
Page 40, lines 18-21
Page 42, lines 19-21
Page 43, lines 7-9



Claim Objections
Claim 20 is objected to because of the following informalities: on line 8, “the one or more received beams” should be “the received one or more received beams.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, at the time the application was filed, does not describe a first target communication apparatus, a second target communication apparatus, the target communication apparatus and the electronic device as recited in claim 20, lines 12-20. For example, the detailed description does not describe a target communication apparatus that responds to beam indications from two other target communication devices to determine a first set of antenna panels and a second set of antenna panels to serve the electronic device wherein each set of antenna panels serves one of the other target communication devices. Based on the detailed description, the determination of the antenna panels to serve an apparatus/device is based on the beam indications from the apparatus/device to be served, not on beam indications from other apparatuses/devices.

Claims 1-3, 6-8, 10-13, 16, 17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, “at least two target communication apparatuses” (including the first target communication apparatus and the second target 
Similarly, with regard to claims 7, 8, 10-13, 16 and 17, it is unclear how “the target communication apparatus” (i.e. one target communication apparatus”) relates to the “at least two target communication apparatuses” in claim 1, lines 12-19.
With regard to claim 13, it is unclear what is meant by “one or more of control” on line 2. The claim is directed to processing circuitry that performs a single control step so it is unclear how “or more” relates to the control. 
With regard to claim 20, “at least two target communication apparatuses” (including the first target communication apparatus and the second target communication apparatus) in lines 12-20 is inconsistent with “a target communication apparatus” (i.e. one target communication apparatus) in claim 20, lines 4 and 7. For example, the device is receiving beam indications from “at least two target communication apparatuses” (see “beam indications transmitted from at least two target communication apparatuses” on lines 12-13) while transmitting beam indications to “the 
Similarly, with regard to claims 24 and 25, it is unclear how “the target communication apparatus” (i.e. one target communication apparatus”) relates to the “at least two target communication apparatuses” in claim 12, lines 12-20.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benjebbour et al. (US Publication No. 2017/0238297 A1 originally cited in the Office Action of February 16, 2021).
With regard to claim 20, Benjebbour et al. discloses the claimed invention including an electronic device for wireless communication (see UE in FIG. 21) comprising processing circuitry (see 330 in FIG. 21 and paragraphs [0103]-[0104]) configured to perform control to: 
a.	receive one or more beams transmitted through a plurality of antenna panels wherein the plurality of antenna panels are divided into one or more groups of antenna panels (see FIGs. 10, 11 and 17; and paragraphs [0090] and [0092] wherein “antenna group pattern” reads on a “group of antenna panels” in claim and “antenna group” reads on “antenna panels” in claim); and
b.	transmit beam state indication of one or more beams (see paragraph [0093] wherein the “CQIs of reference signals” correspond to “beam state indication”).
Since the “wherein” clause on lines 9-20 relates to the functionality of the target communication apparatus and does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)
With regard to claims 21-23, Benjebbour et al. discloses the claimed invention. The “wherein” clause in each of the claims does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)

Claims 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US Publication No. 2019/0028167 A1 originally cited in the Office Action of February 16, 2021).
With regard to claim 20, Chang et al. discloses the claimed invention including an electronic device for wireless communication (see 201 in FIG. 1; 700 in FIG. 7 or UE in paragraph [0047]) comprising processing circuitry (see 203 in FIG. 1; 704 in FIG. 7 or paragraph [0047]) configured to perform control to: 
a.	receive one or more beams transmitted through a plurality of antenna panels wherein the plurality of antenna panels are divided into one or more groups of antenna panels (see 501 in FIG. 5; and paragraphs [0024], [0025] and [0038]); and
b.	transmit beam state indication of one or more beams (see “BRS-RP” in paragraphs [0025] and [0040], [0041]).
Since the “wherein” clause on lines 9-20 relates to the functionality of the target communication apparatus and does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)
With regard to claims 21-23, Chang et al. discloses the claimed invention. The “wherein” clause in each of the claims does not give “meaning or purpose” to the processing circuity of the electronic device (i.e. the functionality of the processing circuitry is not affected or manipulated by the “wherein” clause), the “wherein” clause is not given patentable weight. (See MPEP 2111.04)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour et al. as applied to claim 20 above, and further in view of Cheng et al. (US Publication No. 10,382,115 B2 originally cited in the Office Action of February 16, 2021). Benjebbour et al. discloses the claimed invention except for receiving port information of antenna ports to the target communication apparatus. Cheng et al. discloses transmitting configuration of transmit antenna ports to the target communication apparatus. (See Cheng et al., column 7, lines 17-20) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for SeNB in Benjebbour et al. to transmit the port information as taught by Cheng et al. to facilitate communications whereby it is inherent that the UE will receive the information.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour et al. in view of Cheng et al., as applied to claim 24 above, and further in view of Wei (US Patent No. 9,497,002 B2 originally cited in the Office Action of February 16, 2021). Benjebbour et al. in view of Cheng et al. disclose the claimed invention except for receiving a reference signal from the target communication apparatus via the one or more antenna panels through the antenna ports and transmitting a channel indication determined based on the reference signal. In FIG. 11, Wei discloses the operation of a .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633